PER CURIAM.
Jeffery Ghent seeks a belated appeal from a judgment and sentence, alleging that his trial counsel did not honor a timely request that a notice of appeal be filed on his behalf. In response to an order to show cause of this court, the state indicates that petitioner’s trial counsel has no independent recollection of this case. Given that, the state acknowledges an eviden-tiary hearing would not be beneficial, and that it therefore will not oppose the petition for belated appeal.
Accordingly, the petition for belated appeal of the judgment and sentence imposed on February 12, 1997, in Leon County Circuit Court Case No. 96-3353AF, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
LAWRENCE, DAVIS and VAN NORTWICK, JJ., concur.